In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 20-1451
PRENTICE S. SANDERS,
                                               Petitioner-Appellant,
                                v.

DYLON RADTKE,
                                              Respondent-Appellee.
                    ____________________

        Appeal from the United States District Court for the
                  Eastern District of Wisconsin.
         No. 20-cv-00122 — William C. Griesbach, Judge.
                    ____________________

  ARGUED JANUARY 20, 2022 — DECIDED SEPTEMBER 1, 2022
               ____________________

   Before ROVNER, BRENNAN, and ST. EVE, Circuit Judges.
   BRENNAN, Circuit Judge. Prentice Sanders pleaded guilty to
two counts of attempted ﬁrst degree intentional homicide and
was sentenced to prison. He later sought relief under 28
U.S.C. § 2254, which the district court summarily denied. On
appeal Sanders contends that court erred because his petition
plausibly stated claims for ineﬀective assistance of counsel
and that he did not knowingly and voluntarily plead guilty.
But Sanders’s claim for ineﬀective assistance of counsel is
2                                                  No. 20-1451

procedurally defaulted, and it plainly appears from Sanders’s
petition and attached exhibits that he is not entitled to relief
on his claim that his guilty pleas were not knowing and vol-
untary. So, we aﬃrm.
                               I
    State Trial Proceedings. In 2011 Sanders drove a U-Haul
truck into his sister and her boyfriend and was charged with
two counts of attempted ﬁrst degree intentional homicide. At
the time of the oﬀense, Sanders suﬀered from schizophrenia
and was not taking his prescribed medication. He had not
completed high school, and his precise educational level was
unknown. The state trial court ordered a competency evalua-
tion, and the Wisconsin Forensic Unit reported initially that
Sanders lacked the mental capacity to proceed or to assist in
his defense. Sanders received treatment, was reevaluated, and
a second report suggested he was “malingering” or intention-
ally producing false symptoms. It also concluded that Sanders
was competent to proceed. Rather than contest his compe-
tency, Sanders entered into a negotiated agreement to plead
guilty to both counts and a plea hearing was held.
    In a plea questionnaire, Sanders agreed:
       •   he had read the criminal complaint and his
           attorney had read it to him;
       •   he understood the charges to which he was
           pleading guilty had elements the State
           would have to prove beyond a reasonable
           doubt at trial, and his attorney had ex-
           plained those elements to him; and
No. 20-1451                                                                  3

         •   he had three years of schooling, and he did
             not have a high school diploma or equiva-
             lent degree.
In response to questions from the state trial court, Sanders re-
iterated he had read and understood the criminal complaint.
When asked whether he had discussed the elements of the
charges with his counsel, Sanders replied: “Not really. I
would like to go over that again.” The court then read the rel-
evant jury instructions to Sanders twice (once for each count).
Sanders conﬁrmed he understood that by pleading guilty, he
was admitting to the elements of those charges. The state trial
court then accepted Sanders’s guilty pleas on each count.
    Although not discussed at the plea hearing, Sanders’s cog-
nitive abilities and educational level were considered at his
sentencing hearing. Also discussed at sentencing was whether
Sanders could have pleaded not guilty by reason of mental
disease or defect. 1 Speciﬁcally, his trial counsel said he and
Sanders had conferred on a “not guilty by mental defect
claim,” but that “[u]ltimately [Sanders] decided to reject
that.” The state trial court imposed two consecutive terms of
seven years initial conﬁnement in prison followed by a total
of ten years extended supervision.
    State Postconviction Proceedings. On July 13, 2012, the day
after sentencing, Sanders gave notice of his intent to pursue
postconviction relief and he was appointed new counsel. That
attorney ﬁled a no-merit report, concluding that Sanders
lacked a meritorious claim that his pleas were not knowingly,
voluntarily, or intelligently entered. Sanders ﬁled three re-
sponses to the no-merit report, the last on April 30, 2015. He

   1   See WIS. STAT. § 971.15, Mental responsibility of defendant (2022).
4                                                  No. 20-1451

argued that his trial counsel had not discussed available trial
defenses or the possibility of pleading not guilty by reason of
mental disease or defect. Sanders also said he had not under-
stood the nature of the charges against him when he entered
his guilty pleas.
    On January 13, 2016, the Wisconsin Court of Appeals re-
jected the no-merit report, denied appointed counsel’s motion
to withdraw, and dismissed the appeal. The state appellate
court reasoned that Sanders had pointed to facts outside the
record to support his plea withdrawal claim, so it could not
resolve the factual disputes. For example, while trial counsel
had stated at sentencing that Sanders declined to plead not
guilty by reason of mental defect, Sanders argued this was an
“outright lie.” Sanders further maintained that contrary to his
plea questionnaire, trial counsel had not gone over the ele-
ments of the homicide charges with him. According to Sand-
ers, he did not know that acting with a speciﬁc intent to kill
was an element of the oﬀense. And even though the state trial
court had reviewed the jury instructions with Sanders, the
state appellate court was not convinced he understood the
charges. It had “suﬃcient concerns about whether [Sanders’s]
pleas were knowing, intelligent, and voluntary.” Accord-
ingly, the state appellate court remanded the case so Sanders
could pursue postconviction relief and an evidentiary hearing
in the state trial court.
    On remand, Sanders brought two postconviction motions
to withdraw his guilty pleas, asserting ﬁrst that he did not un-
derstand the elements of the oﬀenses to which he pleaded,
and second that his trial counsel was ineﬀective. The issues
were briefed, and the state trial conducted a Machner hearing
No. 20-1451                                                                  5

on April 28, 2017. 2 Sanders and his trial counsel testiﬁed at the
hearing.
    In an exceptionally thorough written decision, the state
trial court denied both postconviction motions. That court be-
gan by making two credibility determinations. It found Sand-
ers’s trial counsel “very credible in all regards.” To his credit,
trial counsel admitted that he could recall some—but not all—
of the facts from Sanders’s plea hearing about ﬁve years ear-
lier, which “demonstrated that he was testifying honestly
about what he recalled.” In contrast, the court found Sand-
ers’s testimony “was generally not credible, and, speciﬁcally
on critical issues, [his] testimony was evasive, exaggerated,
non-speciﬁc and/or otherwise not credible.” The court “found
Sanders to be an intelligent person,” who was “quite capable
of verbally jousting with the State’s attorney and parsing his
words on cross examination.” Throughout questioning,
“Sanders demonstrated that he understood the important is-
sues and that he … had prepared to respond to signiﬁcant
questions in [a] way that was favorable to his position,” re-
peatedly emphasizing his lack of education and other
“themes” supporting his arguments. To the court, these re-
sponses “sounded contrived, coached and/or insincere,” and
“at several points in his cross examination, Sanders admitted
that he was untruthful in his responses to [the] Judge.” Sand-
ers’s testimony, in the court’s view, was also fraught with




    2 In Wisconsin, a Machner hearing is “[t]he evidentiary hearing to eval-

uate counsel's effectiveness, which includes counsel's testimony to explain
his or her handling of the case.” State v. Balliette, 805 N.W.2d 334, 341 (Wis.
2011).
6                                                 No. 20-1451

“extreme responses” that were framed “unequivocally and
without limitation” and which “lack[ed] credibility.”
   Following these credibility determinations, the state trial
court made seven factual ﬁndings, each supported by exten-
sive analysis:
      •   Trial counsel “read the criminal complaint to
          Sanders and discussed the factual allega-
          tions of the complaint with Sanders in detail
          prior to the plea hearing”;
      •   Trial counsel “provided Sanders with a copy
          of the criminal complaint to read, and Sand-
          ers read the complaint himself prior to the
          plea hearing”;
      •   Trial counsel “explained the factual ele-
          ments of the oﬀense of Attempted First De-
          gree Intentional Homicide to Sanders prior
          to the plea hearing”;
      •   Trial counsel “explained to Sanders the Con-
          stitutional rights that are waived by … en-
          tering a ‘guilty’ plea”;
      •   “At the time of the guilty plea hearing, Sand-
          ers had an education level that went beyond
          the third grade”;
      •   “Sanders did not have intellectual limita-
          tions that would have prevented him from
          understanding the elements of the oﬀense
          when those elements were read to Sanders
          by the judge at the plea hearing”; and
No. 20-1451                                                      7

       •   Trial counsel “discussed the possible mo-
           tions and defenses to the charges with Sand-
           ers.”
    Based on these credibility determinations and factual ﬁnd-
ings, the trial court reached three legal conclusions. First, trial
counsel “provided eﬀective representation.” Second, even if
trial counsel’s representation was deﬁcient, “the defendant
was not prejudiced by any alleged deﬁciency.” And third,
“[t]he defendant’s guilty pleas were made knowingly, volun-
tarily and intelligently.” Therefore, the court denied Sanders’s
postconviction motions.
   Sanders then appealed, and the Wisconsin Court of Ap-
peals aﬃrmed the trial court. While Sanders had previously
“argued that he received ineﬀective assistance of counsel” be-
fore the state trial court, the state appellate court pointed out
that “Sanders d[id] not appeal this aspect of the circuit court’s
decision.” So, the only issue before the state appellate court
was whether Sanders’s guilty pleas were made knowingly,
voluntarily, and intelligently.
    On this point, Sanders argued that the state trial court’s
factual ﬁndings about his education level and comprehension
abilities were clearly erroneous because his testimony on
those topics was unrebutted. The state appellate court
disagreed. After pointing to several inconsistencies and over-
statements in his contentions, that court concluded “all of
Sanders’s arguments suﬀer from a fatal ﬂaw in that they rely
on Sanders’s own assertions and testimony about his cogni-
tive abilities.” Given the state trial court’s thorough credibility
ﬁndings—which Sanders did not adequately call into ques-
tion—the state appellate court reasoned that “the [state trial]
court was entitled to disregard Sanders’ non-credible
8                                                   No. 20-1451

testimony and instead base its factual ﬁndings on evidence
that it found more credible.” This “ample credible evidence”
included the plea questionnaire, plea hearing transcript, testi-
mony from Sanders’s trial counsel, and the state court’s own
perception of Sanders’s cognitive abilities on postconviction
review.
    Sanders also contended that his “long and extensive men-
tal health history” should be considered. On that topic, the
state appellate court stated “Sanders was competent at the
time of the plea hearing,” and he had failed to make “any de-
veloped argument as to how his past mental health issues re-
late to his comprehension abilities and intellectual limitations
when competent.” Because no evidence suggested that Sand-
ers was experiencing mental health issues during the plea
hearing, the court saw “no basis for treating Sanders’s past
history as evidence that he did not understand the proceeding
or that his intellectual ability was limited.” “Such a conclusion
is particularly illogical,” the state appellate court concluded,
“in light of the record evidence suggesting that Sanders was
malingering and intentionally producing false symptoms to
avoid prosecution.”
    Sanders argued last that the state trial court improperly
assessed his cognitive abilities at the evidentiary hearing, ra-
ther than as of the guilty plea five years earlier. He insisted
his “current capabilities” were due “entirely to the education
he ha[d] received while in prison,” which made his intellec-
tual abilities at the Machner hearing “thoroughly irrelevant”
in assessing his mental capacity at the guilty plea hearing. But
to the state appellate court, that argument strained credulity:
“While we appreciate Sanders’ vote of confidence in the
prison education system, we disagree that the [state trial]
No. 20-1451                                                              9

court was required to accept Sanders’ testimony that his cur-
rent cognitive abilities are an entirely recent development.”
   The state appellate court aﬃrmed, and the Wisconsin Su-
preme Court denied his petition for review. 3
    Federal Habeas Proceedings. Following these state court rul-
ings, Sanders ﬁled a handwritten, pro se petition for a writ of
habeas corpus under 28 U.S.C. § 2254 in federal district court.
He sought habeas relief on the grounds that his guilty pleas
were not knowing, intelligent, or voluntary, and that the de-
nial of his motion to withdraw his pleas violated his constitu-
tional rights as set forth in Boykin v. Alabama, 395 U.S. 238
(1969). Attached to his petition were various documents, in-
cluding one entitled “Supporting Facts,” the last page of
which cites Strickland v. Washington, 466 U.S. 668, 681, 691
(1984).
    The district court summarily denied Sanders’s habeas pe-
tition under Rule 4 of the Rules Governing Section 2254 Cases
in the United States District Courts, without requiring the
State to respond. The district court noted that Sanders did not
argue that the state appellate court’s decision was contrary to,
or unreasonably applied, federal law. Instead, Sanders la-
beled as erroneous the factual determination that his pleas
were knowing and voluntary. The district court recognized
the state trial court’s “thorough decision” on postconviction
review, ﬁnding that it “fully explained the basis for its factual
ﬁndings, and the court of appeals likewise fully explained
why the evidence supported the [trial] court’s ﬁndings.”

    3 Sanders later filed an additional motion for postconviction relief in
state court, arguing that his postconviction counsel was constitutionally
deficient. That motion is not part of this appeal.
10                                                         No. 20-1451

Sanders also did not dispute the evidentiary record, the dis-
trict court observed. Rather, he only challenged “the ﬁndings
made by the [state trial] court based on that evidentiary rec-
ord” without alleging any facts “that suggest the state court’s
determinations were unreasonable in light of the evidence
presented.” Given that a state trial court’s factual ﬁndings are
“presumed to be correct” unless rebutted by “clear and con-
vincing evidence,” 28 U.S.C. § 2254(e)(1), the district court
summarily denied Sanders’s petition.
    On appeal Sanders argues the district court erred in enter-
ing a summary denial of his petition. Relief is appropriate, he
claims, because his trial counsel was constitutionally ineﬀec-
tive and his guilty pleas were not knowing and voluntary.
Sanders requests habeas relief, or at a minimum that we va-
cate the district court’s dismissal of his petition and remand
with instructions requiring the State to respond and provide
relevant transcripts. 4
                                   II
    “When reviewing a district court’s ruling on a habeas cor-
pus petition, we review the district court’s factual ﬁndings for
clear error and rulings on issues of law de novo.” Lee-Kendrick
v. Eckstein, 38 F.4th 581, 585–86 (7th Cir. 2022) (quoting Stern
v. Meisner, 812 F.3d 606, 609 (7th Cir. 2016)). This standard
applies equally to a district court’s summary dismissal of a
habeas petition under Rule 4 of the Rules Governing Sec-
tion 2254 Cases. See Small v. Endicott, 998 F.2d 411, 414 (7th Cir.



     4We thank Ahmad K. Murrar, Esq. of Foley & Lardner LLP for ac-
cepting this appointment and for his representation of Sanders in this ap-
peal.
No. 20-1451                                                      11

1993); see also Martin v. Overton, 391 F.3d 710, 712 (6th Cir.
2004).
     Rule 4 provides that a district court “must” summarily
dismiss a habeas petition “[i]f it plainly appears from the
petition and any attached exhibits that the petitioner is not en-
titled to relief in the district court.” This rule “enables the dis-
trict court to dismiss a petition summarily, without reviewing
the record at all, if it determines that the petition and any at-
tached exhibits either fail to state a claim or are factually friv-
olous.” Small, 998 F.2d at 414. In deciding whether a habeas
petition must be dismissed under this rule, the district court
“need not examine the trial records if two conditions are sat-
isﬁed: (1) the state court opinions summarize the trial testi-
mony or relevant facts; and (2) the petitioner does not quarrel
with that summary and instead contends only that the trier of
fact should have reached a diﬀerent conclusion.” Id. Dismissal
under Rule 4 should be rare and is reserved for petitions that,
when taken together with any attached exhibits, seem “ex-
tremely unlikely” on their face to have merit. Dellenbach v.
Hanks, 76 F.3d 820, 823 (7th Cir. 1996).
    The district court considered attachments to Sanders’s pe-
tition, including his handwritten “Supporting Facts,” the 2017
state trial court decision, and the 2018 state appellate court’s
opinion and order. Sanders argues his petition plausibly
states two claims: for ineﬀective assistance of counsel, and
that his guilty pleas were not knowing and voluntary.
                                 A
    Sanders contends he presented a plausible claim to the dis-
trict court that his trial counsel failed to provide eﬀective as-
sistance in two ways. His attorney did not review the
12                                                    No. 20-1451

elements of the crime with him, and he did not fully evaluate
a defense based on Sanders’s mental state at the time of the
oﬀense.
    The State responds that Sanders’s ineﬀective assistance of
counsel claim is not properly before us. First, notwithstanding
Sanders’s single citation to Strickland, his federal habeas peti-
tion did not set forth a claim for ineﬀective assistance of coun-
sel. Second, any such claim is procedurally barred because it
was not fairly presented to the Wisconsin Court of Appeals.
    We need not decide whether Sanders raised a claim for in-
eﬀective assistance of counsel in his § 2254 petition because
Sanders did not raise the claim before the Wisconsin Court of
Appeals. The claim thus was not preserved for federal habeas
review. Under 28 U.S.C. § 2254(b)(1)(A), a petitioner must
“exhaust[] the remedies available in the courts of the State”
before seeking federal habeas relief. Inherent in this obliga-
tion “is the duty to fairly present … federal claims to the state
courts.” Lewis v. Sternes, 390 F.3d 1019, 1025 (7th Cir. 2004).
Fair presentment, in turn, “requires the petitioner to assert his
federal claim through one complete round of state-court re-
view,” which “means that the petitioner must raise the issue
at each and every level in the state court system, including
levels at which review is discretionary rather than manda-
tory.” Id. at 1025–26.
    If a petitioner fails to properly assert a federal claim at each
level in the state court system, the claim is procedurally de-
faulted. King v. Pﬁster, 834 F.3d 808, 815 (7th Cir. 2016). “A
procedural default will bar federal habeas relief unless the pe-
titioner can demonstrate both cause for and prejudice stem-
ming from that default or he can establish that the denial of
relief will result in a miscarriage of justice.” Lewis, 390 F.3d at
No. 20-1451                                                  13

1026 (citations omitted). A miscarriage of justice results only
when the petitioner can show that he is “actually innocent of
the oﬀense for which he was convicted.” Id.
    Here, the district court had the beneﬁt of reviewing the
state appellate court’s decision aﬃrming the state trial court
dismissal of Sanders’s postconviction motions. These state
court decisions were included as exhibits to Sanders’s habeas
petition. Importantly, the decision of the Wisconsin Court of
Appeals stated:
         Sanders also argued that he received ineﬀective
         assistance of counsel. However, the circuit court
         found that Sanders’ attorney provided eﬀective
         representation and, in the alternative, that any
         deﬁciency in his performance did not prejudice
         Sanders. Sanders does not appeal this aspect of
         the circuit court’s decision.
Sanders attempts to introduce ambiguity into this language,
but there is none. The state appellate court unmistakably
ruled that although Sanders had previously raised a claim for
ineﬀective assistance of counsel, he abandoned it in his re-
quest to the Wisconsin Court of Appeals.
    A review of Sanders’s briefs before the Wisconsin Court of
Appeals conﬁrms this. His only argument to that court per-
tained to the knowing and voluntary nature of his guilty
pleas. While Sanders’s state appellate court brieﬁng is not part
of the record before us, his counsel acknowledged during oral
argument what our court has long recognized—we may take
judicial notice of state court dockets. 5 520 S. Michigan Ave.


   5   Oral Arg. at 2:27–3:30.
14                                                   No. 20-1451

Assocs., Ltd. v. Shannon, 549 F.3d 1119, 1137 n.14 (7th Cir.
2008). Sanders’s counsel responded that his client’s state ap-
pellate brief used the phrase “ineﬀective assistance of coun-
sel.” 6 But this phrase appears in the brief only in a recitation
of the case’s procedural history and the issues raised at the
Machner hearing before the state trial court.
    Because Sanders did not raise his claim for ineﬀective as-
sistance of trial counsel before the Wisconsin Court of Ap-
peals, it is procedurally defaulted. Sanders does not attempt
to show cause or prejudice for his default, nor does he attempt
to demonstrate that denying relief would result in a miscar-
riage of justice. So, the district court did not err in summarily
dismissing Sanders’s habeas petition on his claim for ineﬀec-
tive assistance of counsel.
                                   B
    Sanders argues next that his guilty pleas were not know-
ing and voluntary, and that he presented a plausible claim on
that front in the district court. There is no dispute that Sanders
advanced this claim to the state appellate court, and that the
Wisconsin Court of Appeals decided that claim on the merits.
So that court’s decision is entitled to deference under the An-
titerrorism and Eﬀective Death Penalty Act (AEDPA). See 28
U.S.C. § 2254(d).
    To obtain habeas relief, Sanders must show that the state
appellate court’s decision was “contrary to, or involved an un-
reasonable application of, clearly established federal law,” or
was “based on an unreasonable determination of the facts in
light of the evidence presented in the State court proceeding.”


     6   Oral Arg. at 4:02–4:12.
No. 20-1451                                                              15

28 U.S.C. § 2254(d)(1)–(2). We presume all factual determina-
tions by a state court are correct unless Sanders rebuts that
presumption “by clear and convincing evidence.” 28 U.S.C.
§ 2254(e)(1); Powell v. Fuchs, 4 F.4th 541, 548 (7th Cir. 2021). 7
Although a petition “may disagree with the state court’s
weighing of certain facts, the highly deferential habeas review
does not permit a federal court to conduct its own independ-
ent inquiry and reweigh factors as a de novo matter.” Lentz v.
Kennedy, 967 F.3d 675, 690 (7th Cir. 2020). This is a high hurdle
to clear, which “reﬂects the view that habeas corpus is a guard
against extreme malfunctions in the state criminal justice sys-
tems, not a substitute for ordinary error correction through
appeal.” Minnick v. Winkleski, 15 F.4th 460, 468 (7th Cir. 2021)
(quoting Harrington v. Richter, 562 U.S. 86, 102–03 (2011)).
Sanders must demonstrate “that the state court’s ruling was
so lacking in justiﬁcation that there was an error well under-
stood and comprehended in existing law beyond any possi-
bility for fairminded disagreement.” Westray v. Brookhart, 36
F.4th 737, 746 (7th Cir. 2022) (quoting Adorno v. Melvin, 876
F.3d 917, 921 (7th Cir. 2017)).
    Sanders does not argue that the decision of the Wisconsin
Court of Appeals was contrary to, or involved an unreasona-
ble application of, clearly established federal law in violation
of § 2254(d)(1). And rather than show by clear and convincing


    7 Sanders cites United States ex rel. Jones v. Franzen, where we stated
that we should treat the allegations of a habeas petition as true when the
district court summarily dismisses the petition. 676 F.2d 261, 266 (7th Cir.
1982). But Franzen predates AEDPA, which states that determinations of
factual issues made by a state court “shall be presumed to be correct,”
without providing an exception for summary dismissals. 28 U.S.C.
§ 2254(e)(1).
16                                                   No. 20-1451

evidence that the district court made unreasonable factual de-
terminations under § 2254(d)(2), Sanders merely repeats the
arguments he made before the district court and the state
courts. He is unable, however, to present a single fact that was
not addressed by either the state trial court or the Wisconsin
Court of Appeals, or to explain why their determinations
were unreasonable.
   For example, Sanders argues his trial counsel’s failure to
adequately explain the charges resulted in him pleading
guilty to charges he did not understand. To support this con-
tention, Sanders points to trial counsel’s testimony at the
Machner hearing that he did not specifically remember read-
ing the complaint to Sanders.
    But on postconviction review, the state trial court directly
addressed this point. It found that although trial counsel did
not have a “specific recollection of actually reading the crimi-
nal complaint to Sanders, he credibly testified that it has been
his long-standing policy and practice to read through the en-
tire criminal complaint to his clients.” To the state trial court,
trial counsel’s admission that he could recall certain details
but not others from the plea hearing five years earlier bol-
stered his credibility and showed his honesty. Such credibility
determinations are “notoriously difficult to overturn under
§ 2254(d)(2).” Coleman v. Hardy, 690 F.3d 811, 817 (7th Cir.
2012). Sanders has not shown why these findings are unrea-
sonable, nor has he pointed to any facts that were overlooked.
His belief that the state trial court should have weighed the
facts differently is not enough for relief on federal habeas re-
view. The state trial court further observed that the plea ques-
tionnaire contains a checked box that reads, “My attorney
read the complaint to me.”
No. 20-1451                                                    17

    Sanders next contends that due to his intellectual limita-
tions, the state trial court’s recitation of the jury instructions
at the plea hearing was insuﬃcient to show that he under-
stood the charges against him. On postconviction review, the
state trial court disagreed, concluding that “Sanders did not
have intellectual limitations that would have prevented him
from understanding the elements of the oﬀense when those
elements were read to Sanders by the judge at the plea hear-
ing.” Rather, based on Sanders’s performance at the Machner
hearing, the state trial court found him to be a “reasonably
intelligent person” with “approximately average intellectual
abilities.” Sanders was capable of discerning which questions
were “dangerous” to his position, and he carefully answered
such inquiries by using tactics of evasion, rephrasing, or pars-
ing words. He was even able to correct the prosecuting attor-
ney about Sanders’s own testimony from ﬁve years prior at
the plea hearing, without the aid of the plea hearing tran-
script. These factors, in conjunction with its credibility deter-
minations, led the state trial court to conclude that “Sanders
had the intellectual capability to understand everything that
was said at the plea hearing.”
    Sanders responds that the state trial court improperly as-
sessed his cognitive capabilities as of the plea hearing based
on his performance ﬁve years later at the Machner hearing. He
claims he “improved his ability to read and write” during this
time, so it “is not unreasonable that Sanders performed better
at [the] evidentiary hearing” because he “likely walked into
the evidentiary hearing more prepared.”
    But the state trial court pointed to Sanders’s demonstrated
intellectual capacity at the 2012 plea hearing, citing three ex-
amples where Sanders requested additional clariﬁcation. This
18                                                 No. 20-1451

substantiated his “cognitive skills and desire to understand
the terms of the guilty plea,” and showed he “was not blithely
answering ‘yes’ every time he was asked whether he under-
stood something.” The court also pointed to the testimony of
Sanders’s trial counsel, who described Sanders as an “inquis-
itive” client.
    Next, the state trial court referenced one of Sanders’s re-
sponses to appointed counsel’s no-merit report, prepared two
years after the plea hearing. Sanders testiﬁed he had written
the response “with just a little help.” Aside from some typo-
graphical and grammatical errors, the state trial court found
that Sanders’s response “la[id] out his factual and legal argu-
ments in a relatively cogent and persuasive manner.” “In or-
der to draft the objection,” the state trial court reasoned,
“Sanders must have read and understood the plea hearing
transcript, read the relevant law, read the No-merit report and
then distilled all of this information into his objection.” Im-
portantly, “Sanders’s objection was so persuasive that it con-
vinced the Court of Appeals to reject the No-merit Report and
order that a Machner hearing be held.” This further demon-
strated Sanders’s cognitive abilities and convinced the state
trial court that “Sanders was not being honest when he testi-
ﬁed … that he did not understand the elements of the oﬀense
when they were explained to him by [the] Judge”—a credibil-
ity determination that is entitled to signiﬁcant deference.
    As a last resort, Sanders argues that even if his habeas pe-
tition ultimately lacked merit, the district court should not
have summarily dismissed it without examining the state
court transcripts. But a district court is not required to exam-
ine state trial records when “(1) the state court opinions sum-
marize the trial testimony or relevant facts; and (2) the
No. 20-1451                                                    19

petitioner does not quarrel with that summary and instead
contends only that the trier of fact should have reached a dif-
ferent conclusion.” Small, 998 F.2d at 414. Here, the state trial
court’s postconviction opinion is remarkably detailed and
well-reasoned, summarizing all the facts relevant to Sanders’s
knowing and voluntary claim. Even Sanders’s counsel at oral
argument before us conceded that the state trial court’s ﬁnd-
ings were “very thorough.” 8 And notwithstanding Sanders’s
characterizations to the contrary, he has not quarreled with
the state trial court’s factual summary, contending only that
the court should have drawn diﬀerent conclusions from the
facts. For these reasons, the district court was not required to
review the state court transcripts before summarily dismiss-
ing Sanders’s § 2254 petition.
     As for the district court’s decision to summarily dismiss
under Rule 4, that outcome is the exception not the norm. A
summary dismissal should not follow just because the district
court concludes that a habeas petition is unlikely to be
granted. Rather, the petition must “plainly show” it is “factu-
ally frivolous,” Small, 998 F.2d at 414, and “extremely un-
likely” on its face to be meritorious. Dellenbach, 76 F.3d at 823.
That accurately describes Sanders’s petition. He has not iden-
tified any facts the state courts overlooked. He also has not
shown why any of the state trial court’s factual findings were
unreasonable. Those findings were fortified with credibility
determinations, which are nearly unassailable on habeas re-
view. Even more, the state trial court thoughtfully explained
the bases for its conclusions. Thus, the district court was able
to assess the merits of the state trial court’s postconviction


   8   Oral Arg. at 33:30.
20                                                  No. 20-1451

work without the need to examine transcripts or for the State
to file a response. Sanders does not even attempt to rebut
these findings before us.
     Given the state trial court’s comprehensive postconviction
opinion—along with Sanders’s inability to show by any met-
ric, let alone by clear and convincing evidence, that the court’s
findings were incorrect—we conclude that the district court
did not err in summarily dismissing Sanders’s habeas peti-
tion.
                        *      *       *
   For these reasons, we AFFIRM the judgment of the district
court.